Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	In response to a restriction requirement mailed on 06/23/2022, the Applicant elected Group I encompassing claims 1-19 without traverse on 08/04/2022. Non-elected Group II encompassing claims 20-25 has been withdrawn from examination. Elected claims 1-19 are examined below. 

Information Disclosure Statement (IDS)
Two information disclosure statements submitted on 10/22/2020 ("10-22-20 IDS") and 07/29/2021 ("07-29-21 IDS") are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 10-22-20 IDS and 07-29-21 IDS are being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  DISPLAY DEVICE HAVING FUSION PATTERN IN SEALING MEMBER INSERTED INTO TRENCH OF DISPLAY PANEL
 [[AND METHOD OF FABRICATING THE SAME]] 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
Here, claim 10 is indefinite, because the Applicant’s use of the term “about” fails to inform those skilled in the art about the scope of the invention with reasonable certainty. The term “about” is relative and subjective term per se.  Its ordinary meaning as envisaged by a dictionary fails to provide reasonable certainty as to the "metes" and "bounds" of the term "about" are.  Customarily, those skilled in the art have differing views of what the term "about" encompasses:
According to Redler (Pub. No. US 2018/0083435 A1 to Redler), "the term 'about' refers to a value within +/- 25% of the nominal value." (para [0042]).
Avci (Pub. No. US 2017/0271501 A1 to Avci et al.) has a narrower view than Redler:  "The term 'about' refers to "+/- 20% of a target value" (para [0029]).  
Gardner (Pub. No. US 2014/0306250 A1 to Gardner et al.) has a narrower view than Avci: The “term ‘about' refers to a +/- 10% variation from the nominal value.” (para [0045]).
Ichijo (Patent No. US 8,324,699 B2) has a narrower view than Gardner: Ichijo construes the term “about” to include a deviation of at least +/- 5% of the modified terms if this deviation would not negate the meaning of the words they modify." (col. 5, ln 24-30).  
Loboda et al. (Pub. No. US 2014/0117380 A1) has the narrowest view: The term “about” may mean +/- 1 % (para [0057]). 
	So, whose definition of the term "about" controls here?  Since there are divergent views of what the term "about" means in the semiconductor art, the “metes and bounds” of the term "about" are not clear and thus the Applicants have not provided requisite notice of about "about” encompasses.  Without providing this requisite notice, the claim creates a zone of uncertainty, and thus fails to inform those skilled in the art about the scope of the invention with reasonable certainty.

	
A.  	Prior-art rejections based on Song
Claim Rejections - 35 USC § 1021  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 15, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2019/0047251 A1 to Song et al. ("Song").
Fig. 12 has been annotated to support the rejection below: 
[AltContent: textbox (P2)][AltContent: arrow][AltContent: textbox (P3)][AltContent: arrow][AltContent: textbox (P1)][AltContent: textbox (Tr)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    259
    468
    media_image2.png
    Greyscale

[AltContent: textbox (NDA)][AltContent: textbox (NDA)][AltContent: textbox (DA)]


    PNG
    media_image3.png
    513
    415
    media_image3.png
    Greyscale




	Regarding independent claim 1, Song teaches a display device (see Fig. 12 as annotated) comprising:
	a display panel 110 (para [0118] - "Referring to FIG. 12, a display device 100 may be an organic light emitting display device that includes a first substrate 110, a second substrate 120 facing the first substrate 110, and a plurality of organic light emitting elements 160 disposed between the first substrate 110 and the substrate 120.") comprising a display area DA and a non-display area NDA surrounding the display area DA;
	an encapsulation substrate 120 disposed on the display panel 110;
	a sealing member 140 (para [0123] - "a joining region 140") disposed between the display panel 110 and the encapsulation substrate 120 to bond the display panel 110 and the encapsulation substrate 120 together; and
	a first fusion pattern 150 (para [0124] - "A seed-shaped structure 150 may be provided within the joining region 140.") disposed inside the display panel 110, the sealing member 140 and the encapsulation substrate 120,
	wherein a trench Tr (volume within the first substrate 110 occupied by the joining region 140.) is defined in the non-display area NDA of the display panel 110 and recessed from an upper surface of the display panel 110,
	the sealing member 140 is inserted into the trench Tr, and
	the first fusion pattern 150 is disposed to overlap the trench Tr.
	Regarding claim 2, Song teaches the first fusion pattern 150 that includes a material of the sealing member 140, a material of the display panel 110 and a material of the encapsulation substrate 120, which are mixed with each other (comparing Fig. 10 and Fig. 11).
	Regarding claim 3, Song teaches the sealing member 140 that includes at least a portion directly contacting the trench Tr and the encapsulation substrate 120 such that a first boundary surface contacting the trench Tr and a second boundary surface contacting the encapsulation substrate 12 are defined, and
	no physical boundary exists in a portion of the first fusion pattern 150 corresponding to an extension line of each of the first boundary surface and the second boundary surface (see Fig. 2).
	Regarding claim 4, Song teaches the first fusion pattern 150 comprises a first portion P1 overlapping the display panel 110, a second portion P2 contacting the sealing member 140 and a third portion P3 overlapping the encapsulation substrate 120, and
	the first fusion pattern 150 includes a third boundary surface (interfacial surface) between the second portion P2 and the sealing member 140, a fourth boundary surface (interfacial surface) between the first portion P1 and the display panel 110 and a fifth boundary surface (interfacial surface) between the third portion P3 and the encapsulation substrate 120.
	Regarding claim 5, Song teaches the third portion P3 of the first fusion pattern 150 that comprises the material of the sealing member 140, and
	the second portion P2 comprises the material of the encapsulation substrate 120.
	Regarding claim 6, Song teaches the first fusion pattern 150 that comprises a fusion area, in which the sealing member 140, the display panel 110 and the encapsulation substrate 120 are partially fused (see Figs. 10 and 11), and a molten area which surround the fusion area. 
	Regarding claim 7, Song teaches the fusion area that comprises a portion which becomes wider as being away father from the display panel 110 toward the encapsulation substrate (The tear-shaped of the seed-shaped structure 150 is wider towards the second substrate 120.).
	Regarding claim 8, Song teaches the sealing member 140 that comprises a frit (para [0069] - "glass frit"; see also para [0008]) through which light is transmitted (see Figs. 10 and 11).
	Regarding claim 9, Song teaches a side surface of the sealing member 140 that are inclined, and 
	an inner wall of the trench Tr is inclined to correspond to the side surface of the sealing member 140.

	Regarding independent claim 15, Song teaches a display device (see Fig. 12 as annotated) comprising:
	a first substrate 110 (para [0118] - "Referring to FIG. 12, a display device 100 may be an organic light emitting display device that includes a first substrate 110, a second substrate 120 facing the first substrate 110, and a plurality of organic light emitting elements 160 disposed between the first substrate 110 and the substrate 120.")  comprising a display area DA in which a plurality of light emitting elements 160 are disposed and non-display area NDA surrounding the display area DA;
	a second substrate 120 disposed on the first substrate 110;
	a sealing member 140 (para [0123] - "a joining region 140") disposed between the first substrate 110 and the second substrate 120 and disposed in the non-display area NDA to surround the display area DA; and
	a first fusion pattern 150 (para [0124] - "A seed-shaped structure 150 may be provided within the joining region 140.") disposed between the first substrate 110 and the second substrate 120 to overlap the sealing member 140,
	wherein a trench Tr (volume within the first substrate 110 occupied by the joining region 140.) is defined in the non-display area NDA of the first substrate 110 to surround the display area DA, and
	the first fusion pattern 150 overlaps the trench Tr to have a closed curve shape surrounding the display area DA.
	Regarding claim 16, Song teaches a maximum width of the trench Tr is smaller than a maximum width of the sealing member 140, and
	at least a portion of the sealing member 140 is inserted into the trench Tr. 
	Regarding claim 18, Song teaches the first fusion pattern 150 that includes a material of the sealing member 140, a material of the display panel 110 and a material of the encapsulation substrate 120, which are mixed with each other (comparing Fig. 10 and Fig. 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Song.
Regarding claims 10 and 17, Song does not specifically disclose a maximum width of the sealing member that is in a range of about 10 microns to about 100 microns, and a maximum width of the first fusion pattern that is in a range of about 8 microns to about 12 microns. 
However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Since the only difference between claimed display device and the display device taught by Song is a relative dimension of a maximum width of the sealing member that is in a range of about 10 microns to about 100 microns, and a maximum width of the first fusion pattern that is in a range of about 8 microns to about 12 microns, the Court would be more likely than not hold that the claimed display device is not patentably distinct from the display device taught by Song because structurally speaking Song teaches the sealing member that surrounds the first fusion pattern.  Moreover, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art modify the display device such that a maximum width of the sealing member that is in a range of about 10 microns to about 100 microns, and a maximum width of the first fusion pattern that is in a range of about 8 microns to about 12 microns with a reasonable expectation of providing a display device that is as thin as possible as the one of ordinary skill in the semiconductor art is incentivized to make adjustments to size to fit an intended purpose of making thinner display devices as market forces demand that the display device scale thinner in size.  

B.  	Prior-art rejections based on Han
Claim Rejections - 35 USC § 102  
Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent no. US 8,405,293 B2 to Han et al. (" '293 Han").
Figs. 1 and 8 have been provided and Fig. 6 of has been annotated to support the rejection below: 

    PNG
    media_image4.png
    493
    390
    media_image4.png
    Greyscale

	
[AltContent: textbox (111)][AltContent: arrow][AltContent: textbox (111)][AltContent: arrow][AltContent: textbox (112)][AltContent: arrow]
    PNG
    media_image5.png
    312
    418
    media_image5.png
    Greyscale


	

	

    PNG
    media_image6.png
    226
    377
    media_image6.png
    Greyscale


	Regarding independent claim 1, '293 Han teaches a display device (see Fig. 8; please refer to Fig. 6 as annotated above and Fig. 1 for additional drawing reference numerals.) comprising:
	a display panel 110 (col. 4, ln 1-12 - "The first substrate 110 may be partitioned by a non-display region 111 and a display region 112. The light emitting portion 120 may be disposed in the display region 112.") comprising a display area 112 and a non-display area 111 surrounding the display area 112;
	an encapsulation substrate 150 (col. 6, ln 20-28 - "The second substrate 150 may be an encapsulation substrate that faces the first substrate 110.") disposed on the display panel 110;
	a sealing member 140, 145 (col. 13, ln 28-54 - "Such shapes of the wiring portion 140 allow a sealing process to be simultaneously performed in the cells even though power is not supplied to the wiring portion 140 of respective cells."; col. 7, ln 55-67 - "The intermediate layer 145 may be formed of a metal material having a high thermal conductivity."; col. 8, ln 1-9 - "The intermediate layer 145 may increase a bonding force between the wiring portion 140 and the bonding member 130.") disposed between the display panel 110 and the encapsulation substrate 150 to bond the display panel 110 and the encapsulation substrate 150 together; and
	a first fusion pattern 130 (col. 6, ln 13-19 - "The bonding member 130 may be formed of, e.g., a thermal baking material.") disposed inside the display panel 110, the sealing member 140, 145 and the encapsulation substrate 150,
	wherein a trench 160 (col. 8, ln 10-25 - "groove portion 160") is defined in the non-display area 111 of the display panel 110 and recessed from an upper surface of the display panel 110,
	the sealing member 140, 145 is inserted into the trench 160, and
	the first fusion pattern 130 is disposed to overlap the trench 160 (see Fig. 8; see also Fig. 6).

	Regarding independent claim 15, '293 Han teaches a display device (see Fig. 8; please refer to Fig. 6 as annotated above and Fig. 1 for additional drawing reference numerals.) comprising:
	a first substrate 110 (col. 4, ln 1-12 - "The first substrate 110 may be partitioned by a non-display region 111 and a display region 112. The light emitting portion 120 may be disposed in the display region 112.") comprising a display area 112 in which a plurality of light emitting elements 120 are disposed and non-display area 111 surrounding the display area 112;
	a second substrate 150 (col. 6, ln 20-28 - "The second substrate 150 may be an encapsulation substrate that faces the first substrate 110.") disposed on the first substrate 110;
	a sealing member 140, 145 (col. 13, ln 28-54 - "Such shapes of the wiring portion 140 allow a sealing process to be simultaneously performed in the cells even though power is not supplied to the wiring portion 140 of respective cells."; col. 7, ln 55-67 - "The intermediate layer 145 may be formed of a metal material having a high thermal conductivity."; col. 8, ln 1-9 - "The intermediate layer 145 may increase a bonding force between the wiring portion 140 and the bonding member 130.") disposed between the first substrate 110 and the second substrate 150 and disposed in the non-display area 111 to surround the display area 112; and
	a first fusion pattern 130 (col. 6, ln 13-19 - "The bonding member 130 may be formed of, e.g., a thermal baking material.") disposed between the first substrate 110 and the second substrate 150 to overlap the sealing member 140, 145,
	wherein a trench 160 (col. 8, ln 10-25 - "groove portion 160") is defined in the non-display area 111 of the first substrate 110 to surround the display area 112, and
	the first fusion pattern 130 overlaps the trench 160 to have a closed curve shape (see Fig. 1) surrounding the display area 112. 
	

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 11 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 11 and intervening claim 2 or (ii) claim 11 is rewritten in independent form to include all of the limitations of its base claim 1 and the intervening claim 2.
Claims 12 and 13 are allowable, because they depend from the allowable, but objected to claim 11. 
Claim 14 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 14 and intervening claim 2 or (ii) claim 14 is rewritten in independent form to include all of the limitations of its base claim 1 and the intervening claim 2.

Claim 19 is objected to, but would be allowable if (i) its base claim 15 is amended to include all of the limitations of claim 19 and intervening claim 18 or (ii) claim 19 is rewritten in independent form to include all of the limitations of its base claim 15 and the intervening claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2015/0069339 A1 to Han
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        11 August 2022

	

	

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status